UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 9, 2010 BOOTS & COOTS, INC. (Exact name of Registrant as specified in its charter) Delaware 1-13817 11-2908692 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 7908 N. Sam Houston Parkway W. 5th Floor Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 931-8884 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) T Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 9, 2010, Boots & Coots, Inc. (“Boots & Coots”) and Halliburton Companyissued a joint press releaseannouncing that they had entered into a definitive merger agreement. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits.The following exhibit is filed as part of this current report on Form 8-K: 99.1Press Release dated April 9, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Boots & Coots has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BOOTS & COOTS, INC. Date: April 9, 2010 By: /S/ Cary Baetz Cary Baetz Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Description Press Release dated April 9, 2010.
